DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

3.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of co-pending application no. 17/043361 Although the claims at issue are not identical, they are not patentably distinct from each other because.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 	Regarding claim 1, claim discloses “An image-processing device, comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to; calculate reliability of a character recognition result for a document image which is a character recognition target on the basis of a descriptive feature amount of a character string of a specific item included in the document image; and output an image of the character recognition result indicating the character string of the specific item in a display mode in accordance with the reliability” --which is obvious over -- Claim 1 of co-pending application, “An image-processing device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to calculate reliability of a result of a character recognition process for each of one or more character strings of a specific item acquired by the character recognition process for a document image which is a target of the character recognition target process, on a basis of a feature value relating to a format, which indicates attributes of characters or coordinates of a character string range in the document image, of the specific item, 
 	Claim 2, “ The image-processing device according to claim 1, wherein the at least one processor is configured to execute the instructions to: calculate the reliability on the basis of a feature amount of a format of a document image which is the character recognition target among feature amounts which are recorded in advance based on results of learning obtained using a plurality of document images and indicate features of character strings of items for each kind of document image and each specific item” --which is obvious over -- claim 2, “The image-processing device according to Claim 1, wherein the at least one processor is configured to execute the instructions to: calculate the reliability of each of the one or more character strings of the specific item acquired by the character recognition process, on a basis of feature values, which are recorded in advance based on results of learning results obtained using a plurality of document images,  character strings of the specific item for and each specific item of the plurality of document images.
 	Claim 3, “ The image-processing device according to claim 2, wherein the at least one processor is configured to execute the instructions to: calculate the reliability on the basis of the degree of variation in the feature amount recorded in advance” -- which is obvious over -- Claim 3, “The image-processing device according to Claim 2, wherein the at least one processor is configured to execute the instructions to: calculate the reliability of each of the one or more character strings, on a basis of a degree of deviation of the feature amount value in the document image which is the target of the character recognition target process with respect to the feature values recorded in advance based on the learning results obtained using the plurality of document images”
--which is obvious over -- Claim 4 of co-pending application, “he image-processing device according to Claim 2, wherein the at least one processor is configured to execute the instructions to: calculate the reliability of each of the one or more character strings, on a basis of a degree of deviation of the feature value in the document image which is of the character recognition target process with respect to the feature values recorded in advance based on the learning results obtained using the plurality of document images”.
	Similarly, clams 5 and 6 are rejected as being obvious over claims 5 and 6 of the co-pending application respectively.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yellapragada et al. (US2018/0025222) (Yellapragada et al) in view of Yoshino (EP 1793338) (hereafter Yoshino) (see IDS).
Regarding Claims 1, 5 and 6, Yellapragada discloses an image-processing device and method, comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions (paragraph [0073], [0086], and [0087]) to; calculate reliability of a character recognition result for a document image which is a character recognition target on the basis of a descriptive feature amount of a character string of a specific item included in the document image (Yellapragada, Paragraph [0027], OCR engine 124 may generate a confidence level indicating a likelihood that the extracted text from the document is accurate. The confidence level may be generated, for example, on a per-character basis or on a per-field basis in a structured or semi-structured document. For confidence levels generated on a per-field basis, the confidence level may take into account, for example, an expected format of the data recognized in a field. [0061], Figure 5, S540, “the OCR system determines a confidence value related to the accuracy of the extracted data from each key data field” The specific item in the document image is the data in each key data field). Yellapragada does not explicitly output an image of the 
Regarding 2, the combined teachings of Yellapragada and Yoshino teaches the wherein the at least one processor is configured to execute the instruction to, calculate the reliability on the basis of a feature amount of a format of a document image which is the character recognition target among feature amounts which are recorded in advance based on results of learning obtained using a plurality of document images and indicate features of character strings of items for each kind of document image and each specific item.  (Yellapagrada, Figure 5, 540, “For each key data field, determine a confidence value related to accuracy of the extracted text”. Paragraph [0079], “OCR feedback generator 836 may generate feedback to "train" OCR engine 820” “Based on the comparisons between authoritative data and the recognized strings, OCR feedback generator 836 may generate feedback that OCR engine 820 can use to improve the accuracy of future character recognition processes”).
Regarding Claim 6, Yellapragada further discloses a non-transitory computer-readable storage medium that stores a program causing a computer to perform processes of the image-processing device as claimed in Claim 1 (see, paragraph [0073], [0086], and [0087]). 

s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yellapragada and Yoshino and further in view of Leihs et al. (US2014/0270386) (hereafter Leihs). 
Regarding Claim 3, the combined teachings do not explicitly disclose calculate the reliability on the basis of the degree of variation in the feature amount recorded in advance. However, in same field of endeavor, Leihs teaches wherein the at least one processor is configured to execute the instructions to: calculate the reliability on the basis of the degree of variation in the feature amount recorded in advance (Leihs, Paragraph [0018], measure of the OCR reading process represents the quality or hit rate of the OCR conversion of the image recording into a character string and is a by-product of the OCR reading processes known in the art: It indicates the reliability (confidence) of the reading process, i.e., with which probability the "correct" characters in the image recording have been identified and recognized. For example, the confidence measure can indicate a degree of similarity and/or match of the graphic characters illustrated in the image recording to previously known letter and numeral forms, [0037] and Figure 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leihs into Yellapragada and Yoshino so as to utilize a metric such as the one described by Leihs will provide a consistent measure of the accuracy of the OCR results.
Regarding Claim 4, the combined teachings do not explicitly teach calculate the reliability on the basis of the degree of deviation of a feature amount in the document image which is the character recognition target with respect to the feature amount recorded in advance. However, in same field of endeavor, Leihs teaches wherein the at least one processor is configured to execute the instructions to: calculate the reliability on the basis of the degree of deviation of a feature amount in the document image which is the character recognition target with respect to the feature amount recorded in advance.  (Leihs, Paragraph [0018], measure of the OCR reading process represents the quality or hit rate of the OCR conversion of the image recording into a character string and is a by-product of the OCR reading processes known in the art: It indicates the reliability .

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krivopaltsev et al. (US 2018/0082146) discloses font detector and Fig. 4, shows the training data set and comparison to determine the score. 
Pakhchanian et al. (US 2015/0278619) discloses method and system for verification by reading.
Bertan et al. (US 2018/0189561) discloses identify document validation using biometric image data.
Russell et al. (US 10089555) discloses method and apparatus for providing automated testing of an optical character recognition system.
Wtanabe et al. (US 2018/0349693) discloses configured to extract an attribute being a character string indicating a feature of a document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        1/24/2022